 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.4
 




Amended and Restated Pledge and Security Agreement, dated as of March 19, 2010
(this “Pledge Agreement”), by and among PhotoMedex, Inc., a Delaware corporation
(the “Borrower”), each of the subsidiaries of the Borrower that may become a
party hereto from time to time, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (the Borrower and such subsidiaries of
the Borrower, collectively, the “Grantors”), and Perseus Partners VII, L.P., a
Delaware limited partnership (the “Secured Party” or, in its capacity as
collateral agent on behalf of the Secured Party, the “Collateral Agent”).
 


Introduction
 
The Borrower and the Secured Party entered into a Securities Purchase Agreement
dated as of August 4, 2008 (as amended by Amendment No. 1 thereto, dated as of
February 27, 2009, and by Amendment No. 2, Consent and Waiver thereto, dated as
of March 18, 2010 (“Amendment No. 2”), and as the same may be further amended,
modified or supplemented from time to time, the “Purchase Agreement”) pursuant
to which the Grantor agreed, among other things, to issue to the Secured Party
secured convertible promissory notes (such promissory notes as the same may be
amended, modified or supplemented from time to time, together with any
promissory notes issued by the Borrower in exchange therefor, the “Convertible
Notes”) and providing for the payment of interest in kind in the form of
additional secured convertible promissory notes (the “Additional Notes”, and
together with the Convertible Notes, the “Notes”) in certain circumstances.
 
Pursuant to the Purchase Agreement, the Borrower and the Secured Party,
individually and in its capacity as Collateral agent, entered into a Pledge and
Security Agreement, dated as of February 27, 2009 (the “Original Pledge
Agreement”) to secure the Original Obligations (as hereinafter defined).
 
Pursuant to Amendment No. 2, the Secured Party has agreed to consent to the
Bridge Financing (as defined in Amendment No. 2) and to certain additional
amendments, waivers and consents to the obligations of the Borrower under the
Purchase Agreement, the Notes and the other Transaction Documents.  In
consideration for such amendments, waivers and consents, the Borrower has agreed
(i) to cause each of its Subsidiaries organized under the laws of the United
States or any State thereof to enter into the Guaranty Agreement, dated the date
hereof, among the Borrower, each of its Subsidiaries party thereto and the
Secured Party, pursuant to which each such Subsidiary has guaranteed the
Obligations (as herein defined) and (ii) to the amendment and restatement of the
Original Pledge Agreement in the form hereof.
 
Each Subsidiary of the Borrower that is a party hereto acknowledges that the
Borrower and the Subsidiaries are engaged in related businesses and that it has
derived, and will continue to derive, substantial benefit from the financing
provided to the Borrower by the
 

 
 

--------------------------------------------------------------------------------

 

Secured Party pursuant to the Notes, and that it will derive substantial benefit
from the financing provided to the Borrower pursuant to the Bridge Financing.
 
In consideration therefor, each Grantor hereby (i) ratifies and reaffirms the
conveyance, assignment, pledge and grant of the Original Collateral (as herein
defined) made pursuant to the Original Pledge Agreement to secure the due and
punctual payment of the Original Obligations (as herein defined); and (ii) has
agreed to pledge, convey, assign and grant in favor of the Collateral Agent on
behalf of the Secured Party, a perfected lien on and security interest in the
Additional Collateral (as defined herein), pursuant to the terms of this Pledge
Agreement in order to secure the Original Obligations and all other monetary
obligations, including but not limited to, fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding regardless of whether
allowed or allowable in such proceeding), of the Grantors now or hereafter due
under the Notes, the Purchase Agreement, the Guaranty Agreement, this Pledge
Agreement and any other Transaction Document (collectively, the “Additional
Obligations” and, together with the Original Obligations, the “Obligations”).
 
NOW, THEREFORE, for and in consideration of the covenants and provisions set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
 
 
ARTICLE I
 
 
Definitions
 
Section 1.1 Definitions.
 
(a) The following capitalized terms have the following meanings:
 
“Accounts” means the Original Accounts and the Additional Accounts.
 
“Additional Accounts” has the meaning set forth in Section 2.2(c).
 
“Account Debtors” has the meaning set forth in Section 5.2(a)(vi).
 
“Additional Available Xtrac Intellectual Property” has the meaning set forth in
Section 2.2(l).
 
“Additional Collateral” shall have the meaning set forth in Section 2.2.
 
“Additional Copyright Collateral” means all Copyrights of any Grantor, whether
now owned or hereafter acquired by such Grantor, other than the Original
Copyright Collateral.
 
“Additional Equipment” has the meaning set forth in Section 2.2(a).
 
“Additional Financial Assets” has the meaning set forth in Section 2.2(i).
 

 
2

--------------------------------------------------------------------------------

 



 
“Additional General Intangibles” has the meaning set forth in Section 2.2(f).
 
“Additional Insurance Rights” has the meaning set forth in Section 2.2(h).
 
“Additional Intellectual Property” has the meaning set forth in Section 2.2(g).
 
“Additional Inventory” has the meaning set forth in Section 2.2(b).
 
“Additional Investment Property” has the meaning set forth in Section 2.2(d).
 
“Additional Notes” has the meaning set forth in the introduction section hereof.
 
“Additional Obligations” shall have the meaning set forth in the introduction
section hereof.
 
“Additional Other Property” has the meaning set forth in Section 2.2(g).
 
“Additional Patent Collateral” means all Patents, whether now owned or hereafter
acquired by any Grantor, other than the Original Patent Collateral.
 
“Additional Pledged Stock” has the meaning set forth in Section 2.2(e)(i).
 
“Additional Proceeds” has the meaning set forth in Section 2.2(j).
 
“Additional Stock Collateral” has the meaning set forth in Section 2.2(e)(iii).
 
“Additional Trademark Collateral” means all Trademarks now owned or hereafter
acquired by any Grantor other than the Original Trademark
Collateral.  Notwithstanding the foregoing, the Additional Trademark Collateral
shall not include any Trademark which would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Additional
Trademark Collateral.
 
“CIT” means CIT Healthcare, LLC, as agent under the CIT Agreement.
 
“CIT Agreement” means the Master Term Loan and Security Agreement, dated as of
December 31, 2007, as amended to date, by and among the Borrower, CIT, and the
lenders set forth therein, as the same may be amended, amended and restated,
modified or supplemented from time to time.
 
“CIT Encumbered Collateral” means the Xtrac Assets in which the Borrower has
granted or may hereafter grant a security interest to CIT from time to time
pursuant to the CIT Agreement; provided, that any such Xtrac Asset shall cease
to constitute “CIT Encumbered Collateral” at such time as all security interests
in favor of CIT are released therefrom.
 
“Code” means the Uniform Commercial Code as in effect from time to time in the
State of New York, together with any other successor or applicable adoption of
the Uniform Commercial Code in any applicable jurisdiction.
 

 
3

--------------------------------------------------------------------------------

 



 
“Collateral” means the Original Collateral and the Additional Collateral.
 
“Collateral Agent” has the meaning set forth in the first line hereof.
 
“Control” shall mean:  (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the Code, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the Code, (3) with respect to any
uncertificated securities, control within the meaning of Section 8-106(c) of the
Code, (4) with respect to any certificated security, control within the meaning
of Section 8-106(a) or (b) of the Code, (5) with respect to any electronic
Chattel Paper, control within the meaning of Section 9-105 of the Code, and (6)
with respect to Letter of Credit Rights, control within the meaning of Section
9-107 of the Code.
 
“Convertible Notes” has the meaning set forth in the introduction section
hereof.
 
“Copyright Collateral” means the Original Copyright Collateral and the
Additional Copyright Collateral.
 
“Copyrights” means, collectively, (i) all copyrights, copyright registrations
and applications for copyright registrations, (ii) all renewals and extensions
of all copyrights, copyright registrations and applications for copyright
registration and (iii) all rights, now existing or hereafter coming into
existence, (x) to all income, royalties, damages and other payments (including
in respect of all past, present or future infringements) now or hereafter due or
payable under or with respect to any of the foregoing, (y) to sue for all past,
present and future infringements with respect to any of the foregoing and
(z) otherwise accruing under or pertaining to any of the foregoing throughout
the world.
 
“Equipment” means the Original Equipment and the Additional Equipment.
 
“Equity Rights” means, with respect to any person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust arrangements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, such person.
 
“Financial Assets” means the Original Financial Assets and the Additional
Financial Assets.
 
“Financing Statements” has the meaning set forth in Section 2.3(a).
 
“General Intangibles” means the Original General Intangibles and the Additional
General Intangibles.
 
“Grantor” has the meaning set forth in the first line hereof.
 

 
4

--------------------------------------------------------------------------------

 



 
“Insurance Rights” means the Original Insurance Rights and the Additional
Insurance Rights.
 
“Intellectual Property” means the original Intellectual Property, the Additional
Intellectual Property and any Additional Available Xtrac Intellectual Property.
 
“Inventory” means the Original Inventory and the Additional Inventory.
 
“Investment Property” means the Original Investment Property and the Additional
Investment Property.
 
“Notes” has the meaning set forth in the introduction section hereof.
 
“Obligations” has the meaning set forth in the introduction section hereof.
 
“Original Accounts” has the meaning set forth in Section 2.1(c).
 
“Original Collateral” has the meaning set forth in Section 2.1.
 
“Original Copyright Collateral” means all Copyrights that arise primarily out
of, or are primarily related to, the Skin Care Business or the PT Business,
whether now owned or hereafter acquired by the Borrower.
 
“Original Equipment” has the meaning set forth in Section 2.1(a).
 
“Original Financial Assets” has the meaning set forth in Section 2.1(i).
 
“Original General Intangibles” has the meaning set forth in Section 2.1(f).
 
“Original Insurance Rights”) has the meaning set forth in Section 2.1(h).
 
“Original Intellectual Property” means all Original Copyright Collateral, all
Original Patent Collateral and all Original Trademark Collateral, together with
(a) all inventions, processes, production methods, proprietary information,
know-how and trade secrets; (b) all licenses or user or other agreements granted
to the Borrower with respect to any of the foregoing, in each case whether now
or hereafter owned or used, including all licenses or other agreements with
respect to the Original Copyright Collateral, the Original Patent Collateral or
the Original Trademark Collateral listed; (c) all information, customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, engineering reports, test reports,
manuals, materials standards, processing standards, performance standards,
catalogs, computer and automatic machinery software and programs; (d) all field
repair data, sales data and other information relating to sales or service of
products now or hereafter manufactured; (e) all accounting information and all
media in which or on which any information or knowledge or data or records may
be recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data; (f) all governmental
approvals now held or hereafter obtained by the Borrower in respect of any
 

 
5

--------------------------------------------------------------------------------

 

of the foregoing; and (g) all causes of action, claims and warranties now owned
or hereafter acquired by the Borrower in respect of any of the foregoing; in
each case that arise primarily out of, or are primarily related to, the Skin
Care Business or the PT Business.  It is understood that Original Intellectual
Property shall include all of the foregoing owned or acquired by the Borrower on
a worldwide basis.
 
“Original Inventory” has the meaning set forth Section 2.1(b).
 
“Original Investment Property” has the meaning set forth in Section 2.1(d).
 
“Original Obligations” means, collectively, (a) any current or future principal
and interest (including, without limitation, interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Notes, when and as due, whether at maturity, by acceleration or otherwise,
and (b) all other monetary obligations, including but not limited to, fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding
regardless of whether allowed or allowable in such proceeding), of the Borrower
now or hereafter due under the Notes, the Purchase Agreement, this Pledge
Agreement and any other Transaction Document.
 
“Original Other Property” has the meaning set forth in Section 2.1(g).
 
“Original Patent Collateral” means all Patents that arise primarily out of, or
are primarily related to, the Skin Care Business or the PT Business, whether now
owned or hereafter acquired by the Borrower.
 
“Original Pledged Stock” has the meaning set forth in Section 2.1(e)(i).
 
“Original Proceeds” has the meaning set forth in Section 2.1(j).
 
“Original Stock Collateral” has the meaning set forth in Section 2.1(e)(iii)
hereof.
 
“Original Trademark Collateral” means all Trademarks that arise primarily out
of, or are primarily related to, the Skin Care Business or the PT Business,
whether now owned or hereafter acquired by the Borrower.  Notwithstanding the
foregoing, the Original Trademark Collateral shall not include any Trademark
which would be rendered invalid, abandoned, void or unenforceable by reason of
its being included as part of the Original Trademark Collateral.
 
“Patent Collateral” means the Original Patent Collateral and the Additional
Patent Collateral.
 
“Patents” means, collectively, (i) all patents and patent applications, (ii) all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part of all patents or patent applications and (iii) all
rights, now existing or hereafter coming into existence, (x) to all income,
royalties, damages, and other payments (including in respect of all past,
present and future infringements) now or hereafter due or payable under or with
respect to any of the foregoing, (y) to sue for all past, present and future
infringements with respect to any of the
 

 
6

--------------------------------------------------------------------------------

 

foregoing and (z) otherwise accruing under or pertaining to any of the foregoing
throughout the world, including all inventions and improvements described or
discussed in all such patents and patent applications.
 
“Perfection Certificate” means the Perfection Certificate, dated as of the date
hereof, substantially in the form of Annex II hereto, delivered to the
Collateral Agent by the Grantors as the same shall be amended, modified or
supplemented pursuant to the terms hereof.
 
“Pledge Agreement” has the meaning set forth in the first line hereof.
 
“Pledged Stock” means the Original Pledged Stock and the Additional Pledged
Stock.
 
“Proceeds” means the Original Proceeds and the Additional Proceeds.
 
“ProCyte” means ProCyte Corporation, a Washington corporation.
 
“ProCyte Assets” has the meaning set forth in Section 3.1(g).
 
“PT Assets” has the meaning set forth in Section 3.1(h).
 
“PT Business” means the (i) business of the Borrower as it is currently
conducted through its subsidiaries PTL and PTI consisting of the development,
marketing and sale of (A) non-laser light devices for the treatment for clinical
and non-clinical dermatological conditions, including, but not limited to, the
Omnilux, Lumiere, New-U and Clear-U systems (but excluding the Borrower’s VTRAC™
excimer lamp system which has not been part of the business of PTL or PTI), and
(B) Tanology brand skin care products; and (ii) such other business as may be
conducted from time to time by PTI, or PTL, or their respective successors or
assigns.
 
“PTI” means Photo Therapeutics, Inc., a Delaware corporation.
 
“PTL” means Photo Therapeutics Limited, a company organized under the laws of
England and Wales.
 
“Purchase Agreement” has the meaning set forth in the introduction section
hereof.
 
“Restricted Xtrac Intellectual Property” means, to the extent subject to the
restrictions set forth in Section 5(a) of the Omnibus Amendment made as of
September 30, 2008, to the CIT Agreement, all Intellectual Property (as defined
in such Section 5(a)) related to or in connection with the Xtrac Laser
Equipment.
 
“Secured Party” has the meaning set forth in the first line hereof.
 
“Skin Care Business” means (i) the business of the Borrower and its subsidiaries
consisting of the development, formulation, marketing and sale of skin and hair
care products (other than any products that are within the scope of the PT
Business) for the dermatology, plastic surgery, cosmetic surgery, wound care and
spa markets and any other business
 

 
7

--------------------------------------------------------------------------------

 

historically described by the Borrower as a part of its ProCyte business unit;
and (ii) such other business as may be conducted from time to time by ProCyte or
its successors or assigns.
 
“Stock Collateral” means the Original Stock Collateral and the Additional Stock
Collateral.
 
“Trademark Collateral” means the Original Trademark Collateral and the
Additional Trademark Collateral.
 
“Trademarks” means, collectively, (a) all trade names, trademarks and service
marks, logos, trademark and service mark registrations and applications for
trademark and service mark registrations, (b) all renewals and extensions of any
of the foregoing and (c) all rights, now existing or hereafter coming into
existence, (i) to all income, royalties, damages and other payments (including
in respect of all past, present and future infringements) now or hereafter due
or payable under or with respect to any of the foregoing, (ii) to sue for all
past, present and future infringements with respect to any of the foregoing and
(iii) otherwise accruing under or pertaining to any of the foregoing throughout
the world, together, in each case, with the product lines and goodwill of the
business connected with the use of, or otherwise symbolized by, each such trade
name, trademark and service mark.
 
“Xtrac Assets” means (i) all Xtrac Transaction Documents, (ii) all Xtrac
Payments, (iii) all Xtrac Laser Equipment and other collateral to the extent
securing and/or related in any way to the Xtrac Transactions, together with all
additions, replacements, substitutions, parts, repairs, accessories, accessions
and attachments to such Xtrac Laser Equipment, (iv) all deposit accounts into
which the Xtrac Payments are delivered and/or deposited and (v) all proceeds of
all of the foregoing, including insurance proceeds.
 
“Xtrac Laser Equipment” means the Borrower’s proprietary excimer laser equipment
and such other personal property as is incorporated thereon or therewith.
 
“Xtrac Obligor” means each lessee, borrower, consignee, guarantor, pledgor
and/or each other party named in an Xtrac Transaction Document that is obligated
to make payments on any Xtrac Transaction or Xtrac Transaction Document.
 
“Xtrac Payments” means all payments due and to become due under all Xtrac
Transaction Documents or otherwise due from the Xtrac Obligors for the purchase
of consumables or accessories or for treatment access codes.
 
“Xtrac Transaction” means the lease and consignment transactions between the
Borrower and dermatologists or other commercial users with respect to the Xtrac
Laser Equipment.
 
“Xtrac Transaction Documents” means the documents, including commercial usage
agreements, equipment leases, consignments, promissory notes, security
agreements, guarantees, and all other agreements, documents or instruments
evidencing a payment obligation under, providing security for, or otherwise
relating to, an Xtrac Transaction.
 

 
8

--------------------------------------------------------------------------------

 



 
(b) Capitalized terms used in this Pledge Agreement and not defined herein shall
have the meanings assigned thereto in the Purchase Agreement.
 
 
ARTICLE II
 
 
Security Interests
 
Section 2.1 Ratification of Original Security Interest in Original
Collateral.  The Borrower hereby ratifies and reaffirms the conveyance,
assignment, pledge and grant made to the Collateral Agent pursuant to the
Original Pledge Agreement and, as security for the Obligations, the Borrower so
conveys, assigns, pledges and grants a continuing and unconditional security
interest to the Collateral Agent for itself and the Secured Party, its
successors and assigns, in and to all of the following:
 
(a) all equipment (including all “Equipment” as defined in
Section 9-102(a)(33) of the Code), machinery, vehicles, fixtures, improvements,
supplies, office furniture, and fixed assets, all as now owned or hereafter
acquired by the Borrower or in which the Borrower has or hereafter acquires any
interest, in each case that arise primarily out of, or are primarily related to,
the Skin Care Business or the PT Business and any items substituted therefor as
replacements and any additions or accessions thereto (all of the property
described in this clause (a) being hereinafter collectively referred to as
“Original Equipment”);
 
(b) all goods (including all “Goods” as defined in Section 9-102(a)(44) of the
Code) and all inventory (including all “Inventory” as defined in
Section 9-102(a)(48) of the Code) of the Borrower, now owned or hereafter
acquired by the Borrower or in which the Borrower has or hereafter acquires any
interest, in each case that arise primarily out of, or are primarily related to,
the Skin Care Business or the PT Business, including but not limited to, raw
materials, scrap Inventory, work in process, products, packaging materials,
finished Goods, all documents of title, Chattel Paper and other instruments
covering the same and all substitutions therefor and additions thereto (all of
the property described in this clause (b) being hereinafter collectively
referred to as “Original Inventory”);
 
(c) all present and future accounts in which the Borrower has or hereafter
acquires any interest (including all “Accounts” as defined in
Section 9-102(a)(2) of the Code), contract rights (including all rights to
receive payments and other rights under all Equipment and other leasing
contracts) and rights to payment and rights or accounts receivable evidencing or
representing indebtedness due or to become due the Borrower on account of Goods
sold or leased or services rendered, claims, Instruments and other general
intangibles (including tax refunds, royalties and all other rights to the
payment of money of every nature and description), including but not limited to,
any such right evidenced by Chattel Paper, and all liens, securities,
guaranties, remedies, security interests and privileges pertaining thereto, in
each case that arise primarily out of, or are primarily related to, the Skin
Care Business or the PT Business (all of the property described in this clause
(c) being hereinafter collectively referred to as “Original Accounts”);
 

 
9

--------------------------------------------------------------------------------

 



 
(d) all investment property now owned or hereafter acquired by the Borrower
(including all “Investment Property” as defined in Section 9-102(a)(49) of the
Code) that arises primarily out of, or is primarily related to, the Skin Care
Business or the PT Business, including, without limitation, all securities
(certificated and uncertificated), securities accounts (including all “Security
Accounts” as defined in Section 8-501(a) of the Code), securities entitlements
(including all “Securities Entitlements” as defined in Section 8-102(a)(17) of
the Code), commodity contracts (including all “Commodity Contracts” as defined
in Section 9-102(a)(15) of the Code) and commodity accounts (including all
“Commodity Accounts” as defined in Section 9-102(a)(14) of the Code) (all of the
property described in this clause (d) being hereinafter collectively referred to
as “Original Investment Property”);
 
(e) (i) (A) all of the shares of capital stock, membership units or other
ownership interests of each of ProCyte and PTI, whether certificated or
uncertificated, now owned or hereafter acquired by the Borrower, together with
in each case any certificates representing the same, and (B) 65% of the shares
of capital stock, membership units or other ownership interests of PTL, whether
certificated or uncertificated, now owned or hereafter acquired by the Borrower,
together with in each case the certificates representing the same (all of the
property described in this clause (e) being hereinafter collectively referred to
as the “Original Pledged Stock”);
 
(ii) all shares, securities, moneys or property representing a dividend on, or a
distribution or return of capital in respect of any of the Original Pledged
Stock, resulting from a stock split, revision, reclassification or other like
change of any of the Original Pledged Stock or otherwise received in exchange
for any of the Original Pledged Stock and all Equity Rights issued to the
holders of, or otherwise in respect of, any of the Original Pledged Stock; and
 
(iii) without affecting the obligations of the Borrower under any provision
prohibiting such action under any Transaction Document, in the event of any
consolidation or merger in which any issuer of any Original Pledged Stock is not
the surviving Person, all shares, units or other interests held by the Borrower
of each class of the capital stock, membership units or other ownership
interests of the successor Person (unless such successor Person is the Borrower
itself) formed by or resulting from such consolidation or merger (or, as to PTL,
65% of such resulting property) (collectively, and together with the property
described in clauses (i) and (ii) above, the “Original Stock Collateral”);
 
(f) all general intangibles now owned or hereafter acquired by the Borrower or
in which the Borrower has or hereafter acquires any interest (including all
“General Intangibles” as defined in Section 9-102(a)(42) of the Code), in each
case that arise primarily out of, or are primarily related to, the Skin Care
Business or the PT Business, including but not limited to, payment intangibles
(including all “Payment Intangibles” as defined in Section 9-102(a)(61) of the
Code), choses in action and causes of action and all licenses and permits,
contract rights and all rights to receive payments and other rights under all
Equipment and other leasing contracts, instruments and documents owned or used
by the Borrower, and any goodwill relating thereto) (all of the property
described in this clause (f) being hereinafter collectively referred to as
“Original General Intangibles”);
 

 
10

--------------------------------------------------------------------------------

 

(g) all other property owned by the Borrower or in which the Borrower has or
hereafter acquires any interest that arises primarily out of, or is primarily
related to, the Skin Care Business or the PT Business, wherever located, and of
whatever kind or nature, tangible or intangible, including all Original
Intellectual Property (all of the property described in this clause (g) being
hereinafter collectively referred to as “Original Other Property”);
 
(h) all insurance policies of any kind maintained in effect by the Borrower, now
existing or hereafter acquired, under which and to the extent any of the
property referred to in clauses (a) through (g) above is insured, including but
not limited to, any proceeds payable to the Borrower pursuant to such policies
attributable to such property referred to in (a)-(g) above (all of the property
described in this clause (g) being hereinafter collectively referred to as the
“Original Insurance Rights”);
 
(i) all moneys, cash collateral, chattel paper (including all “Chattel Paper” as
defined in Section 9-102(a)(11) of the Code), checks, notes, bills of exchange,
documents of title, money orders, negotiable instruments, commercial paper, and
other securities, letters of credit (including all “Letter-of-Credit Rights” as
defined in Section 9-102(a)(51) of the Code), supporting obligations (including
all “Supporting Obligations” as defined in Section 9-102(a)(77) of the Code),
instruments (including all “Instruments” as define in Section 9-102(a)(47) of
the Code), documents (including all “Documents” as defined in
Section 9-102(a)(30) of the Code), deposit accounts (including all “Deposit
Accounts” as defined in Section 9-102(a)(29) of the Code), deposits and credits
from time to time whether or not in the possession of or under the control of
the Collateral Agent, in each case that arise primarily out of, or are primarily
related to, the Skin Care Business or the PT Business (all of the property
described in this clause (i) being hereinafter collectively referred to as
“Original Financial Assets”); and
 
(j) any consideration received when all or any part of the property referred to
in clauses (a) through (i) above is sold, transferred, exchanged, leased,
collected or otherwise disposed of, or any value received as a consequence of
possession thereof, including but not limited to, all products, proceeds
(including all “Proceeds” as defined in Section 9-102(a)(64) of the Code), cash,
negotiable instruments and other instruments for the payment of money, Chattel
Paper, security agreements or other documents, insurance proceeds or proceeds of
other proceeds now or hereafter owned by the Borrower or in which the Borrower
has an interest (all of the property described in this clause (j) being
hereinafter collectively referred to as “Original Proceeds”).
 
The property set forth in clauses (a) through (j) of the preceding sentence,
together with property of a similar nature that arise primarily out of, or are
primarily related to, the Skin Care Business or the PT Business, is referred to
herein as the “Original Collateral”.
 
Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Original Collateral” shall not include any property,
right or interest to the extent that the grant of a security interest therein
would be contrary to applicable law.
 
Section 2.2 Grant of Security Interest in Additional Collateral.  As security
for the Obligations, each Grantor hereby conveys, assigns, pledges and grants a
continuing and
 

 
11

--------------------------------------------------------------------------------

 

unconditional security interest to the Collateral Agent for itself and the
Secured Party, its successors and assigns, in and to all of the following:
 
(a) all equipment (including all “Equipment” as defined in
Section 9-102(a)(33) of the Code), machinery, vehicles, fixtures, improvements,
supplies, office furniture, and fixed assets, all as now owned or hereafter
acquired by such Grantor or in which such Grantor has or hereafter acquires any
interest and any items substituted therefor as replacements and any additions or
accessions thereto, in each case other than the Original Equipment (all of the
property described in this clause (a) being hereinafter collectively referred to
as “Additional Equipment”);
 
(b) all goods (including all “Goods” as defined in Section 9-102(a)(44) of the
Code) and all inventory (including all “Inventory” as defined in
Section 9-102(a)(48) of the Code) of such Grantor, now owned or hereafter
acquired by such Grantor or in which such Grantor has or hereafter acquires any
interest, including but not limited to, raw materials, scrap Inventory, work in
process, products, packaging materials, finished Goods, all documents of title,
Chattel Paper and other instruments covering the same and all substitutions
therefor and additions thereto, in each case other than the Original Inventory
(all of the property described in this clause (a) being hereinafter collectively
referred to as “Additional Inventory”);
 
(c) all present and future accounts in which such Grantor has or hereafter
acquires any interest (including all “Accounts” as defined in
Section 9-102(a)(2) of the Code), contract rights (including all rights to
receive payments and other rights under all Equipment and other leasing
contracts) and rights to payment and rights or accounts receivable evidencing or
representing indebtedness due or to become due such Grantor on account of Goods
sold or leased or services rendered, claims, Instruments and other general
intangibles (including tax refunds, royalties and all other rights to the
payment of money of every nature and description), including but not limited to,
any such right evidenced by Chattel Paper, and all liens, securities,
guaranties, remedies, security interests and privileges pertaining thereto, in
each case other than the Original Accounts (all of the property described in
this clause (c) being hereinafter collectively referred to as “Additional
Accounts”);
 
(d) all investment property now owned or hereafter acquired by such Grantor
(including all “Investment Property” as defined in Section 9-102(a)(49) of the
Code), including, without limitation, all securities (certificated and
uncertificated), securities accounts (including all “Security Accounts” as
defined in Section 8-501(a) of the Code), securities entitlements  (including
all “Securities Entitlements” as defined in Section 8-102(a)(17) of the Code),
commodity contracts (including all “Commodity Contracts” as defined in Section
9-102(a)(15) of the Code) and commodity accounts (including all “Commodity
Accounts” as defined in Section 9-102(a)(14) of the Code), in each case other
than the Original Investment Property (all of the property described in this
clause (a) being hereinafter collectively referred to as “Additional Investment
Property”);
 
(e) (i) (A) all of the shares of capital stock, membership units or other
ownership interests of each Subsidiary of such Grantor that is formed under the
laws of the United States or any State thereof, whether certificated or
uncertificated, now owned or hereafter acquired by such Grantor, together with
in each case any certificates representing the same
 

 
12

--------------------------------------------------------------------------------

 

(excluding the shares of capital stock of ProCyte and PTI), and (B) 65% of the
shares of capital stock, membership units or other ownership interests of each
Subsidiary of such Grantor that is formed under the laws of any jurisdiction
other than the United States or any State thereof, whether certificated or
uncertificated, now owned or hereafter acquired by such Grantor, together with
in each case the certificates representing the same (excluding the shares of
capital stock of PTL) (all of the property described in this clause (f) being
hereinafter collectively referred to as the “Additional Pledged Stock”);
 
(ii) all shares, securities, moneys or property representing a dividend on, or a
distribution or return of capital in respect of any of the Additional Pledged
Stock, resulting from a stock split, revision, reclassification or other like
change of any of the Additional Pledged Stock or otherwise received in exchange
for any of the Additional Pledged Stock and all Equity Rights issued to the
holders of, or otherwise in respect of, any of the Additional Pledged Stock; and
 
(iii) without affecting the obligations of such Grantor under any provision
prohibiting such action under any Transaction Document, in the event of any
consolidation or merger in which any issuer of any Additional Pledged Stock is
not the surviving Person, all shares, units or other interests held by such
Grantor of each class of the capital stock, membership units or other ownership
interests of the successor Person (unless such successor Person is such Grantor
itself) formed by or resulting from such consolidation or merger (or, as to any
issuer formed under the laws of any jurisdiction other than the United States or
any State thereof, 65% of such resulting property) (collectively, and together
with the property described in clauses (i) and (ii) above, the “Additional Stock
Collateral”);
 
(f) all general intangibles now owned or hereafter acquired by such Grantor or
in which such Grantor has or hereafter acquires any interest (including all
“General Intangibles” as defined in Section 9-102(a)(42) of the Code), including
but not limited to, payment intangibles (including all “Payment Intangibles” as
defined in Section 9-102(a)(61) of the Code), choses in action and causes of
action and all licenses and permits, contract rights and all rights to receive
payments and other rights under all Equipment and other leasing contracts,
instruments and documents owned or used by such Grantor, and any goodwill
relating thereto), in each case other than the Original General Intangibles
provided, however, that the Collateral granted by this clause (f) shall not
include Restricted Xtrac Intellectual Property or Original Intellectual Property
(all of the property described in this clause (f) being hereinafter collectively
referred to as “Additional General Intangibles”);
 
(g) all of the following of any Grantor: all Additional Copyright Collateral,
all Additional Patent Collateral and all Additional Trademark Collateral,
together with (i) all inventions, processes, production methods, proprietary
information, know-how and trade secrets; (ii) all licenses or user or other
agreements granted to such Grantor with respect to any of the foregoing, in each
case whether now or hereafter owned or used, including all licenses or other
agreements with respect to the Additional Copyright Collateral, the Additional
Patent Collateral or the Additional Trademark Collateral listed; (iii) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs;
 

 
13

--------------------------------------------------------------------------------

 

(iv) all field repair data, sales data and other information relating to sales
or service of products now or hereafter manufactured; (v) all accounting
information and all media in which or on which any information or knowledge or
data or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data;
(vi) all governmental approvals now held or hereafter obtained by such Grantor
in respect of any of the foregoing; and (vii) all causes of action, claims and
warranties now owned or hereafter acquired by such Grantor in respect of any of
the foregoing; provided, however, that the Collateral granted by this clause (g)
shall not include Restricted Xtrac Intellectual Property or Original
Intellectual Property (all of the property described in this clause (g) being
hereinafter collectively referred to as “Additional Intellectual Property”);
 
(h) all other property owned by such Grantor or in which such Grantor has or
hereafter acquires any interest, wherever located, and of whatever kind or
nature, tangible or intangible, but in each case other than the Original Other
Property; provided, however, that the Collateral granted by this clause (h)
shall not include Restricted Xtrac Intellectual Property or Original
Intellectual Property (all of the property described in this clause (h) being
hereinafter collectively referred to as “Additional Other Property”);
 
(i) all insurance policies of any kind maintained in effect by such Grantor, now
existing or hereafter acquired, under which and to the extent any of the
property referred to in clauses (a) through (g) above is insured, including but
not limited to, any proceeds payable to such Grantor pursuant to such policies
attributable to such property referred to in (a)-(g) above (all of the property
described in this clause (i) being hereinafter collectively referred to as the
“Additional Insurance Rights”);
 
(j) all moneys, cash collateral, chattel paper (including all “Chattel Paper” as
defined in Section 9-102(a)(11) of the Code), checks, notes, bills of exchange,
documents of title, money orders, negotiable instruments, commercial paper, and
other securities, letters of credit (including all “Letter-of-Credit Rights” as
defined in Section 9-102(a)(51) of the Code), supporting obligations (including
all “Supporting Obligations” as defined in Section 9-102(a)(77) of the Code),
instruments (including all “Instruments” as define in Section 9-102(a)(47) of
the Code), documents (including all “Documents” as defined in
Section 9-102(a)(30) of the Code), deposit accounts (including all “Deposit
Accounts” as defined in Section 9-102(a)(29) of the Code), deposits and credits
from time to time whether or not in the possession of or under the control of
the Collateral Agent, in each case other than the Original Financial Assets (all
of the property described in this clause (j) being hereinafter collectively
referred to as “Additional Financial Assets”);
 
(k) all now owned or hereafter acquired Xtrac Assets, wherever located and of
whatever kind or nature, tangible or intangible, that do not constitute CIT
Encumbered Collateral (all of the property described in this clause (k) being
hereinafter collectively referred to as “Additional Xtrac Collateral”);
 
(l) automatically and immediately, without further action by or notice to any
party, upon such Intellectual Property ceasing to constitute Restricted Xtrac
Intellectual Property, any now owned or hereafter acquired Intellectual Property
excluded from the definition of “Additional Intellectual Property” on account of
having constituted Restricted Xtrac Intellectual
 

 
14

--------------------------------------------------------------------------------

 

Property at any time (all of the property described in this clause (l) being
hereinafter collectively referred to as “Additional Available Xtrac Intellectual
Property”);
 
(m) automatically and immediately, without further action by or notice to any
party, upon such Xtrac Assets ceasing to constitute CIT Encumbered Collateral,
any now owned or hereafter acquired Xtrac Assets, wherever located and of
whatever kind or nature, tangible or intangible,  excluded from the definition
of “Additional Xtrac Collateral” on account of having constituted CIT Encumbered
Collateral at any time (all of the property described in this clause (m) being
hereinafter collectively referred to as “Additional Available Xtrac
Collateral”); and
 
(n) any consideration received when all or any part of the property referred to
in clauses (a) through (m) above is sold, transferred, exchanged, leased,
collected or otherwise disposed of, or any value received as a consequence of
possession thereof, including but not limited to, all products, proceeds
(including all “Proceeds” as defined in Section 9-102(a)(64) of the Code), cash,
negotiable instruments and other instruments for the payment of money, Chattel
Paper, security agreements or other documents, insurance proceeds or proceeds of
other proceeds now or hereafter owned by such Grantor or in which such Grantor
has an interest (all of the property described in this clause (m) being
hereinafter collectively referred to as “Additional Proceeds”).
 
The property set forth in clauses (a) through (n) of the preceding sentence,
together with all other property of a similar nature, but excluding any and all
Original Collateral, is referred to herein as the “Additional Collateral”.
 
Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Additional Collateral” shall not include (i) any
Restricted Xtrac Intellectual Property, (ii) any CIT Encumbered Collateral or
(iii) any any property, right or interest to the extent that the grant of a
security interest therein would be contrary to applicable law.
 
Section 2.3 Perfection of Security Interests.
 
(a) Each Grantor hereby authorizes the Collateral Agent to file a financing
statement or financing statements, instrument or other applicable document,
without the signature of such Grantor, and naming such Grantor as debtor and the
Collateral Agent as Secured Party (collectively, the “Financing Statements”)
describing the Collateral in any and all jurisdictions where, and with any and
all governmental authorities with whom, the Collateral Agent reasonably deems
such filing to be necessary or appropriate including, without limitation, the
jurisdiction of the debtor’s location for purposes of the Code, the United
States Patent and Trademark Office and the United States Copyright Office (or
any successor office or any similar office in any country).  Each Grantor will
reimburse the Collateral Agent for any and all costs, charges and expenses
(including fees of counsel) incurred in connection with such filings.  For
purposes of this Section 2.3(a), the Financing Statements shall be deemed to
include any amendment, modification, assignment, continuation statement or other
similar instrument consistent with the rights granted to the Secured Party under
the Transaction Documents.
 

 
15

--------------------------------------------------------------------------------

 

(b) Each Grantor shall have possession of the Collateral of such Grantor, except
as expressly otherwise provided in this Pledge Agreement or where the Collateral
Agent chooses to perfect its security interest by possession in addition to the
filing of a Financing Statement.  Where Collateral is in the possession of a
third party, the applicable Grantor will join with the Collateral Agent in
notifying the third party of the Collateral Agent’s security interest therein
and, upon the request of the Collateral Agent, use its commercially reasonable
efforts to obtain an acknowledgement from the third party that it is holding the
Collateral for the benefit of the Secured Party.
 
With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts, Commodity Contracts and electronic Chattel
Paper included in the Collateral, each Grantor shall ensure that the Collateral
Agent has Control thereof, subject to the provisions of Section 1.6(c) of
Amendment No. 2.  With respect to any Securities Accounts or Securities
Entitlements, such Control shall be accomplished by  the Grantor causing the
Securities Intermediary (as defined in Section 8-102(a)(14) of the Code)
maintaining such Securities Account or Security Entitlement to enter into an
agreement substantially in the form of Annex III hereto (or such other agreement
in form and substance reasonably satisfactory to the Collateral Agent) pursuant
to which the applicable Securities Intermediary shall agree to comply with the
Collateral Agent’s Entitlement Orders (as defined in Section 8-102(a)(8) of the
Code) without further consent by such Grantor.  With respect to any Deposit
Account, each Grantor shall cause the depositary institution maintaining such
account to enter into an agreement substantially in the form of Annex IV hereto
(or such other agreement in form and substance reasonably satisfactory to the
Collateral Agent), pursuant to which the applicable Bank (as defined in Section
9-102(a)(8) of the Code) shall agree to comply with the Collateral Agent’s
instructions with respect to disposition of funds in the Deposit Account without
further consent by such Grantor.  With respect to any Commodity Accounts or
Commodity Contracts each Grantor shall cause Control to be established in favor
of the Collateral Agent in a manner reasonably acceptable to the Collateral
Agent.  With respect to any uncertificated Security included in the Collateral
(other than any uncertificated Securities credited to a Securities Account),
each Grantor shall cause the issuer of such uncertificated Security to either
(i) register the Collateral Agent as the registered owner thereof on the books
and records of the issuer or (ii) execute an agreement in form and substance
reasonably satisfactory to the Collateral Agent, pursuant to which such issuer
agrees to comply with the Collateral Agent’s instructions with respect to such
uncertificated Security without further consent by such Grantor.  With respect
to any Letter of Credit Rights included in the Collateral (other than any Letter
of Credit Rights constituting a supporting obligation for a receivable in which
the Collateral Agent has a valid and perfected security interest), Grantor shall
ensure that Collateral Agent has Control thereof by obtaining the written
consent of each issuer of each related letter of credit to the assignment of the
proceeds of such letter of credit to the Collateral Agent.
 
(c) The Grantors will not create any Chattel Paper that would constitute
Collateral without a legend on such Chattel Paper reasonably acceptable to the
Collateral Agent indicating that the Collateral Agent has a secured interest in
such Chattel Paper.
 
(d) Each Grantor shall, upon such Grantor’s acquiring, or otherwise becoming
entitled to the benefits of, any Copyright Collateral, Patent Collateral,
Trademark Collateral (or associated goodwill) or other Intellectual Property or
upon or prior to such Grantor’s filing,
 

 
16

--------------------------------------------------------------------------------

 

either directly or through any agent, licensee or other designee, of any
application with any governmental authority for any Copyright Collateral, Patent
Collateral, Trademark Collateral, or other Intellectual Property, in each case
after the date hereof, execute and deliver such contracts, agreements and other
instruments as the Collateral Agent may reasonably request, subject to any other
applicable provision of this Pledge Agreement, to evidence, validate, perfect
and establish the priority of the security interest granted by this Pledge
Agreement except with respect to Permitted Liens in such and any related
Intellectual Property.
 
(e) The Grantors shall deliver and pledge to the Collateral Agent any and all
certificates representing the Pledged Stock, accompanied by undated stock powers
duly executed in blank.
 
(f) Each Grantor shall upon the acquisition after the date hereof by such
Grantor of any Stock Collateral, promptly either (x) transfer and deliver to the
Collateral Agent all such Stock Collateral (together with the certificates
representing such Stock Collateral securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank) or (y) take such
other action as the Collateral Agent shall deem reasonably necessary or
appropriate to perfect, and establish the priority of, the security interest
granted by this Pledge Agreement in such Stock Collateral.
 
(g) Each Grantor shall (i) as soon as practicable (and in any event within 15
days) after the date hereof with respect to any Xtrac Laser Equipment within the
Additional Xtrac Collateral as of the date hereof, and (ii) as soon as
practicable (and in any event within 15 days) after the acquisition of any new
Xtrac Laser Equipment within the Additional Xtrac Collateral (or any Xtrac Laser
Equipment becoming Additional Available Xtrac Collateral), file a UCC-1
Financing Statement for each Xtrac Obligor (in the state or jurisdiction of
residence for such Xtrac Obligor) providing notice that the Xtrac Laser
Equipment remain the property of such Grantor and subject to a lien in favor of
the Collateral Agent hereunder.
 
Section 2.4 Intellectual Property.  For the purpose of enabling and to the
extent necessary to enable the Collateral Agent to exercise its rights,
remedies, powers and privileges under Article 5 at such time or times as the
Collateral Agent shall be lawfully entitled to exercise such rights, remedies,
powers and privileges, and for no other purpose, each Grantor hereby grants to
the Collateral Agent, to the extent assignable, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, assign, license or sublicense any of the Intellectual Property
of such Grantor, together with reasonable access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout of such items. This license shall be exercisable
only after the occurrence and during the continuance of an Event of Default and
shall terminate upon full and final payment, performance or other satisfaction
of the Obligations.
 
Section 2.5 Special Provisions Relating to Stock Collateral.
 
(a) So long as no Event of Default shall have occurred and be continuing, the
Grantors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of any
 

 
17

--------------------------------------------------------------------------------

 

Transaction Document; provided, that the Grantors agree that they will not vote
the Stock Collateral in any manner that is inconsistent with the terms of any
Transaction Document.
 
(b) So long as no Event of Default shall have occurred and be continuing, the
Grantors shall be entitled to receive and retain any dividends on the Stock
Collateral paid in cash.
 
(c) If any Event of Default shall have occurred and be continuing, and whether
or not the Collateral Agent exercises any available right to declare any
Obligation due and payable or seeks or pursues any other right, remedy, power or
privilege available to it under applicable law or this Pledge Agreement, all
dividends and other distributions on the Stock Collateral shall be paid directly
to the Collateral Agent and retained by it in a segregated account as part of
the Stock Collateral, subject to the terms of this Pledge Agreement, and if the
Collateral Agent shall so request, each Grantor agrees to execute and deliver to
the Collateral Agent appropriate additional dividend, distribution and other
orders and instruments to that end; provided, that if such Event of Default is
cured or waived in the manner as set forth in the Notes, any such dividend or
distribution paid to the Collateral Agent prior to such cure or waiver shall,
upon request of the applicable Grantor (except to the extent applied to the
Obligations), be returned by the Collateral Agent to such Grantor.
 
 
ARTICLE III
 
 
Representations and Warranties
 
Section 3.1 Representations and Warranties.  Each Grantor represents and
warrants as follows:
 
(a) Such Grantor has and shall have absolute, good and marketable title to all
the Collateral of such Grantor, wherever and whenever acquired, free and clear
of any lien, except for Permitted Liens, and such Grantor has not filed, nor is
there, to such Grantor’s knowledge, on record, a financing statement under the
Code (or similar statement or instrument of registration under the law of any
jurisdiction) covering any Collateral except as permitted by the Purchase
Agreement and Permitted Liens.
 
(b) The information set forth in the Perfection Certificate with respect to such
Grantor is true, complete and accurate in all respects as of the date
hereof.  Schedule 3.1(b) hereto lists, as to such Grantor, (i) such Grantor’s
chief executive office and other place(s) of business, (ii) such Grantor’s legal
organizational structure and its jurisdiction of incorporation, (iii) the
address where records relating to the Collateral are maintained, (iv) any other
location of any other Equipment and Goods (other than mobile Goods) included in
the Collateral, (v) location of leased facilities and name of lessor/sublessor,
(vi) any fictitious names used by such Grantor, and (vii) all deposit accounts
of such Grantor together with the name of the bank where they are located, the
account number and a contact person.
 
(c) Such Grantor has paid or will pay when due all taxes, fees, assessments and
other charges now or hereafter imposed upon the Collateral except for any tax,
fee, assessment or other charge the validity of which is being contested in good
faith by appropriate
 

 
18

--------------------------------------------------------------------------------

 

proceedings and so long as such Grantor has set aside on its books adequate
reserves with respect thereto.
 
(d) As a result of the execution and delivery of this Pledge Agreement and upon
the filing of any financing statements or other documents necessary to assure,
preserve and perfect the security interest created hereby and to the extent a
lien may be perfected by filing a financing statement, the Collateral Agent on
behalf of the Secured Party shall have a valid, perfected, enforceable lien on,
and a continuing security interest in, the Collateral.
 
(e) Except as disclosed on Schedule 3.1(e), none of the Collateral is held by a
third party in any location as assignee, trustee, bailee, consignee or in any
similar capacity.
 
(f) The Pledged Stock described in Section 2.1(e) and Section 2.2(e) hereof
(i) is duly authorized, validly existing, fully paid and nonassessable, and none
of such Pledged Stock is subject to any contractual restriction, or any
restriction under the charter or by-laws of the respective issuer of such
Pledged Stock, upon the transfer of such Pledged Stock; and (ii) constitutes all
of the issued and outstanding shares of capital stock of any class of each
Subsidiary of the Borrower organized under the laws of the United States or any
State thereof, and approximately 65% of the issued and outstanding shares of
capital stock of any class of any Subsidiary of the Borrower organized under the
laws of any jurisdiction other than the United States or any State thereof (in
each case, whether or not registered in the name of the applicable Grantor), and
Schedule 3.1(f) correctly identifies, as of the date hereof, the respective
issuers of such Pledged Stock, the respective class or type of interest, of the
shares comprising such Pledged Stock, the respective number of shares held, the
percentage of the respective issuer’s total issued and outstanding capital
stock, membership units or other ownership interests represented by such Pledged
Stock, if such Pledged Stock is certificated, the number of the certificate, and
the holder of such Pledged Stock.
 
(g) The properties and assets of ProCyte include all material assets of the
Borrower and its subsidiaries that are used primarily in, arise primarily out
of, or are primarily related to, the Skin Care Business or are necessary for the
conduct of the Skin Care Business as currently conducted, including, without
limitation, customer lists and other customer-related information, intellectual
property rights, rights to royalties, and other intangible rights (collectively,
the “ProCyte Assets”).
 
(h) The properties and assets of PTI and PTL, taken together, include all
material assets of the Borrower and its subsidiaries that are used primarily in,
arise primarily out of, or are primarily related to, the PT Business or are
necessary for the conduct of the PT Business as currently conducted, including,
without limitation, customer lists and other customer-related information,
intellectual property rights, rights to royalties, and other intangible rights
(collectively, the “PT Assets”).
 
(i) Organization and Qualification.  (i) The Borrower is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and each
other Grantor is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (ii) Each Grantor (A) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter
 

 
19

--------------------------------------------------------------------------------

 

into this Pledge Agreement and to carry out the transactions contemplated hereby
and (B) is qualified to do business and in good standing in every jurisdiction
where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing has not had, and could not be reasonably expected to be
material.
 
(j) Due Authorization; Binding Obligation.  The execution, delivery and
performance of this Pledge Agreement has been duly authorized by all necessary
action on the part of each Grantor.  This Pledge Agreement has been duly
executed and delivered by each Grantor and is the legally valid and binding
obligation of such Grantor, enforceable against such Grantor in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
(k) No Conflicts.  The execution, delivery and performance by each Grantor of
this Pledge Agreement and the consummation of the transactions contemplated by
this Pledge Agreement do not and will not (i) violate (A) any provision of any
law or any governmental rule or regulation applicable to any Grantor, (B) any of
the certificate or articles of incorporation, bylaws or other organizational or
charter documents of any Grantor, or (C) any order, judgment or decree of any
court or other agency of government binding on any Grantor; (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contract of any Grantor; (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Grantor (other than the Liens created in favor of the Secured Party hereunder);
or (iv) require any approval of stockholders, members or partners or any
approval or consent of any Person under any Contract of any Grantor.
 
(l) Governmental Consents.  The execution, delivery and performance by the
Grantors of this Pledge Agreement and the consummation of the transactions
contemplated by this Pledge Agreement do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Collateral
Agent for filing and/or recordation, as of the date hereof.
 
Section 3.2 Survival. All representations, warranties and agreements of the
Grantors contained in this Pledge Agreement shall survive the execution,
delivery and performance of this Pledge Agreement until the termination of this
Pledge Agreement pursuant to Section 6.5 hereof.
 
 
ARTICLE IV
 
 
Covenants
 
Section 4.1 Covenants. Each Grantor hereby covenants and agrees with the
Collateral Agent that so long as this Pledge Agreement shall remain in effect or
any Obligations shall remain unpaid or unperformed:
 
(a) Such Grantor shall promptly give written notice to the Collateral Agent of
any levy or attachment, execution or other process against any of the
Collateral;
 

 
20

--------------------------------------------------------------------------------

 

(b) At such Grantor’s own cost and expense, such Grantor shall take any and all
actions reasonably necessary or desirable to defend the Collateral against the
claims and demands of all persons other than the Collateral Agent, and to defend
the security interest of the Collateral Agent in the Collateral and the priority
thereof against any Lien of any nature, except in each case for Permitted Liens.
 
(c) Such Grantor shall keep all tangible Collateral properly insured and in good
order and repair (normal wear and tear excepted) and immediately notify the
Collateral Agent in writing of any event causing any material loss, damage or
depreciation in value of the Collateral in the aggregate and of the extent of
such loss, damage or depreciation.
 
(d) Such Grantor shall mark any Collateral that is Chattel Paper with a legend
showing the Collateral Agent’s Lien and security interest therein.
 
(e) Such Grantor shall:
 
(i) furnish to the Collateral Agent from time to time (but, unless an Event of
Default shall have occurred and be continuing, no more frequently than
quarterly) statements and schedules further identifying and describing the
Copyright Collateral, the Patent Collateral and the Trademark Collateral and
such other reports in connection with the Copyright Collateral, the Patent
Collateral and the Trademark Collateral, as the Collateral Agent may reasonably
request, all in reasonable detail;
 
(ii) prior to filing, either directly or through an agent, licensee or other
designee, any application for any Copyright, Patent or Trademark, furnish to the
Collateral Agent prompt written notice of such proposed filing; and
 
(iii) promptly give written notice to the Collateral Agent of any other change
in the intellectual property rights material to its businesses.
 
(f) Such Grantor shall to the extent consistent with its past practice:
 
(i) (either itself or through licensees) for any Trademark Collateral material
to the conduct of its business, (A) to the extent consistent with good business
judgment, continue to use such Trademark on each and every trademark class of
Goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force and
effect free from any claim of abandonment for nonuse, (B) maintain as in the
past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration and
(D) not (and not permit any licensee or sublicensee to) do any act or knowingly
omit to do any act whereby any Trademark material to the conduct of its business
may become invalidated;
 
(ii)  except to the extent consistent with good business judgment, (either
itself or through licensees) not do any act or knowingly omit to do any act
whereby any material Patent Collateral may become abandoned or dedicated;
 

 
21

--------------------------------------------------------------------------------

 

(iii) notify the Collateral Agent in writing immediately if it knows or has
reason to know that any Intellectual Property material to the conduct of its
business may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding before any governmental authority) regarding such
Grantor’s ownership of any Intellectual Property material to its business, its
right to copyright, patent or register the same (as the case may be), or its
right to keep, use and maintain the same;
 
(iv) take all necessary steps that are consistent with good business practices
in any proceeding before any appropriate governmental authority to maintain and
pursue each application relating to any Intellectual Property material to the
conduct of its business (and to obtain the relevant registrations) and to
maintain each registration material to the conduct of its business, including
payment of maintenance fees, filing of applications for renewal, affidavits of
use, affidavits of incontestability and opposition, interference and
cancellation proceedings;
 
(v) in the event that any Intellectual Property material to the conduct of its
business is infringed, misappropriated or diluted by a third party, such Grantor
shall notify the Collateral Agent in writing within 10 days after it learns of
such event and shall, if consistent with good business practice, promptly sue
for infringement, misappropriation or dilution, seek temporary restraints and
preliminary injunctive relief to the extent practicable, seek to recover any and
all damages for such infringement, misappropriation or dilution and take such
other actions as are appropriate under the circumstances to protect such
Collateral;
 
(vi) shall, through counsel acceptable to the Collateral Agent, prosecute
diligently any application for any Intellectual Property pending as of the date
of this Pledge Agreement or thereafter made until the termination of this Pledge
Agreement and preserve and maintain all rights in applications for any
Intellectual Property material to the conduct of its business; provided,
however, that such Grantor shall have no obligation to make any such application
if making such application would be unnecessary or imprudent in the good faith
business judgment of such Grantor. Any expenses incurred in connection with such
an application shall be borne by such Grantor. Except to the extent consistent
with good business judgment, such Grantor shall not abandon any right to file an
application for any Intellectual Property or any pending application in the
United States of America without the consent of the Collateral Agent, which
consent shall not be unreasonably withheld; and
 
(vii) after the occurrence and through the continuance of an Event of Default,
the Collateral Agent shall have the right but shall in no way be obligated to
bring suit in its own name to enforce the Copyright Collateral, Patent
Collateral and Trademark Collateral and any license under such Intellectual
Property, in which event the Grantor shall, at the request of the Collateral
Agent, do any and all lawful acts and execute and deliver any and all proper
documents required by the Collateral Agent in aid of such enforcement action.
 

 
22

--------------------------------------------------------------------------------

 



 
(g) The Grantor shall cause the Stock Collateral to constitute at all times 100%
of the total number of shares of each class of capital stock of each Subsidiary
of the Borrower organized under the laws of the United States or any State
thereof and 65% of the total number of shares of each class of capital stock of
each Subsidiary of the Borrower organized under the laws of any jurisdiction
other than the United States or any State thereof then outstanding and shall not
permit any of Subsidiary of the Borrower to issue any shares of capital stock,
membership units or other ownership interests other than to a Grantor. Such
Grantor shall cause all such shares, units or interests to be duly authorized,
validly issued, fully paid and nonassessable and to be free of any contractual
restriction or any restriction under the charter, bylaws, operating agreement or
other similar organizational documents of the respective issuer of such Stock
Collateral, upon the transfer of such Stock Collateral (except for any such
restriction contained in the Transaction Documents).
 
(h) Such Grantor shall not:
 
(i) change its name or use any fictitious or trade name, other than in
accordance with Section 6.1 hereof;
 
(ii) change its jurisdiction of incorporation, other than in accordance with
Section 6.1 hereof;
 
(iii) change the location of its chief executive office, other than in
accordance with Section 6.1 hereof;
 
(iv) permit any of the Collateral (other than Collateral that constitutes Goods
that are mobile and that are of a type normally used in more than one
jurisdiction or otherwise in the ordinary course of business (including, without
limitation, sales and shipments of Inventory in the ordinary course of
business)) to be removed from or located in any place not identified as the
location of such Collateral to the Collateral Agent, as the case may be, except
after written notice to the Collateral Agent and compliance with such procedures
as the Collateral Agent reasonably may impose to prevent any interruptions or
discontinuity in the security interest granted pursuant to this Pledge
Agreement;
 
(v) voluntarily grant, incur or allow to exist any lien or security interest on
or in any of the Collateral which lien or security interest shall be equal or
superior in priority to the security interests granted in this Pledge Agreement,
except for Permitted Liens to the extent such Permitted Liens by their express
terms or applicable law have priority equal or greater than the security
interests granted pursuant to this Pledge Agreement; or
 
(i) cause or permit the sale, distribution or other transfer by any Grantor of
any material assets (other than any Xtrac Assets).
 

 
23

--------------------------------------------------------------------------------

 



 
 
ARTICLE V
 
 
Remedial Matters
 
Section 5.1 Event of Default.  An “Event of Default” shall exist hereunder if an
event of default shall occur under the Notes.
 
Section 5.2 Powers of Attorney.
 
(a) Each Grantor hereby irrevocably appoints the Collateral Agent (and any
officer or agent of the Collateral Agent) as its true and lawful
attorney-in-fact, with power of substitution for and in the name of the
Collateral Agent or otherwise, for the use and benefit of the Collateral Agent,
effective upon the occurrence and during the continuance of an Event of Default:
 
(i) to receive, endorse the name of such Grantor upon and deliver any notes,
acceptances, checks, drafts, money orders or other evidences of payment that may
come into the possession of the Collateral Agent with respect to the Collateral;
 
(ii) to demand, collect and receive payment in respect of the Collateral and to
apply any such payments directly to the payment of the Obligations in accordance
with Section 5.5 hereof;
 
(iii) to receive and give discharges and releases of all or any of the
Collateral;
 
(iv) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction, to collect or otherwise
realize on all or any part of the Collateral or to enforce any rights in respect
thereof;
 
(v) to sign the name of such Grantor on any invoice or bill of lading relating
to any of the Collateral;
 
(vi) to send verification of any Accounts to any obligors (such obligors being
hereinafter referred to as the “Account Debtors”) or customer;
 
(vii) to notify any Account Debtor or other obligor of the Grantor with respect
to any Collateral to make payment to the Collateral Agent;
 
(viii) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating or pertaining to all or any of the Collateral;
 
(ix) to take any action for purposes of carrying out of the terms of this Pledge
Agreement;
 
(x) to enforce all of such Grantor’s rights and powers under and pursuant to any
and all agreements with respect to the Collateral; and
 

 
24

--------------------------------------------------------------------------------

 



 
(xi) generally, to sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out this Pledge Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby;
and, provided further, that Collateral Agent shall in all cases act in material
compliance with all applicable laws.  It is understood and agreed that the power
of attorney granted to the Collateral Agent for the purposes set forth above in
this Section 5.2 is coupled with an interest and is irrevocable, and such
Grantor hereby ratifies all actions taken by its attorney-in-fact by virtue
hereof. The provisions of this Section 5.2 shall in no event relieve any Grantor
of any of its obligations hereunder or under any of the other Transaction
Documents with respect to the Collateral or any part thereof or impose any
obligation on the Collateral Agent to proceed in any particular manner with
respect to the Collateral or any part thereof, or in any way limit the exercise
by the Collateral Agent of any other or further right which it may have on the
date of this Pledge Agreement or hereafter, whether hereunder, under any of the
other Transaction Documents, by law or otherwise.
 
(b) Beyond the duty of the Collateral Agent to exercise reasonable care in the
custody of any Collateral in its possession, the Collateral Agent shall not,
under any circumstance or in any event whatsoever, have any liability for any
part of the Collateral, nor shall the Collateral Agent have any liability for
any error or omission or delivery of any kind incurred in the good faith
settlement, collection or payment of any of the Collateral or any monies
received in payment therefor or for any damages resulting therefrom, nor shall
this Pledge Agreement impose upon the Collateral Agent any obligation to perform
any obligation with respect to the Collateral. The costs of collection,
notification and enforcement, including but not limited to, reasonable
attorneys’ fees and reasonable out-of-pocket expenses, shall be borne solely by
the Grantors whether the same are incurred by the Grantors or the Collateral
Agent. Each Grantor agrees to indemnify, defend and hold the Collateral Agent
harmless from and against any and all other claims, demands, losses, judgments
and liabilities (including, but not limited to, liabilities for penalties) of
any nature, and to reimburse the Collateral Agent for all reasonable costs and
expenses, including but not limited to reasonable attorneys’ fees and expenses,
arising from this Pledge Agreement or the exercise of any right or remedy
granted to the Collateral Agent hereunder other than those incurred solely as a
result of the gross negligence and willful misconduct of the Collateral Agent.
 
Section 5.3 Collections.  Upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent may, in its sole discretion, in its name
or in the name of any Grantor, or otherwise, (a) demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for, or make any compromise or settlement deemed desirable with
respect to any of the Collateral, but shall be under no
 

 
25

--------------------------------------------------------------------------------

 

obligation to do so, or (b) extend the time of payment, arrange for payment in
installments, or otherwise modify the term of, or release, any of the
Collateral, without thereby incurring responsibility to, or discharging or
otherwise affecting any liability of, such Grantors, other than to discharge
such Grantors in so doing with respect to liabilities of such Grantor to the
extent that the liabilities are paid or repaid. Upon the occurrence and during
the continuance of an Event of Default, any payments of Accounts, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent if required, in a collateral account
maintained under the sole dominion and control of the Collateral Agent, and (ii)
until so turned over, shall be held by such Grantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such
Grantor.  Each such deposit of Proceeds of such Accounts shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.  In addition to the foregoing rights of the Collateral
Agent and the Secured Parties with respect to payments of Accounts, after the
occurrence and during the continuance of an Event of Default, any money, checks,
notes, bills, drafts, or commercial paper received by any Grantor and included
in the Collateral shall be held in trust for the Collateral Agent on behalf of
the Secured Party and any other secured creditors having rights thereto senior
to the Secured Party and shall be promptly turned over to the Collateral Agent
or any other secured creditors having rights thereto senior to the Secured Party
as its interest shall appear. Upon the occurrence and during the continuance of
an Event of Default, the Collateral Agent may make such payments and take such
actions as the Collateral Agent, in its sole discretion, deems necessary to
protect its security interest in the Collateral or the value thereof, and the
Collateral Agent is hereby unconditionally and irrevocably authorized (without
limiting the general nature of the authority hereinabove conferred) to pay,
purchase, contest or compromise any liens which in the judgment of the
Collateral Agent appear to be equal to, prior to or superior to its security
interest in the Collateral and any liens not expressly permitted by this Pledge
Agreement.
 
Section 5.4 Possession; Sale of Collateral.
 
(a) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may, subject to the rights of any other secured creditors
having rights senior to those of the Secured Party: (i) require any Grantor to
assemble the tangible assets that comprise part of the Collateral and make them
available to the Collateral Agent at any place or places reasonably designated
by the Collateral Agent; (ii) to the extent permitted by applicable law, with or
without notice or demand for performance and without liability for trespass,
enter any premises where the Collateral may be located and peaceably take
possession of the same, and may demand and receive such possession from any
person who has possession thereof, and may take such measures as it may deem
necessary or proper for the care or protection thereof (including, but not
limited to, the right to remove all or any portion of the Collateral); and
(iii) with or without taking such possession may sell or cause to be sold, in
one or more sales or parcels, for cash, on credit or for future delivery,
without assumption of any credit risk, all or any portion of the Collateral, at
public or private sale or at any broker’s board or any securities exchange,
without demand of performance or notice of intention to sell or of time or place
of sale, except 10 Business Days’ written notice to such Grantor of the time and
place of such sale or sales (and such other notices as may be required by
applicable statute, if any, and which cannot be waived), which each Grantor
hereby expressly acknowledges is commercially
 

 
26

--------------------------------------------------------------------------------

 

reasonable. In the event of any sale, license or other disposition of any of the
Trademark Collateral, the goodwill connected with and symbolized by the
Trademark Collateral subject to such disposition shall be included, and the
Grantors shall supply to the Collateral Agent or its designee, for inclusion in
such sale, assignment or other disposition, all Intellectual Property relating
to such Trademark Collateral. The Collateral Agent shall have no obligation to
clean-up or otherwise prepare any Collateral for sale. The Collateral may be
sold or disposed of for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal that such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. At any such sale, the Collateral, or portion thereof, to
be sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. The Collateral Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any disposition of the Collateral. In case any sale
of all or any part of the Collateral is made on credit or for future delivery,
the Collateral so sold may be retained by the Collateral Agent until the sale
price is paid by the purchaser or purchasers thereof. The Collateral Agent shall
not incur any liability for the failure to collect or realize upon any or all of
the Collateral or for any delay in doing so and, in case of any such failure,
shall not be under any obligation to take any action with respect thereto;
provided, such Collateral may be sold again upon like notice. If any Collateral
is sold upon credit, the Grantors will be credited only with payments actually
made by the purchaser, received by the Collateral Agent and applied to the
Obligations in accordance with Section 5.5 In the event the purchasers fail to
pay for the Collateral, the Collateral Agent may resell the Collateral. At any
public sale made pursuant to this Section 5.4, the Collateral Agent may bid for
or purchase, free from any right of redemption, stay or appraisal and all rights
of marshalling, the Collateral and any other security for the Obligations or
otherwise on the part of any Grantor (all said rights being also hereby waived
and released by each Grantor to the fullest extent permitted by law) or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to the Secured Party from any Grantor as a credit
against the purchase price, and the Collateral Agent may, upon compliance with
the terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement, and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement, all Events of
Default shall have been remedied and any obligations to the Secured Party shall
have been paid in full. As an alternative to exercising the power of sale herein
conferred upon them, the Collateral Agent may proceed by a suit or suits at law
or in equity to foreclose this Pledge Agreement and to sell the Collateral or
any portion thereof
 

 
27

--------------------------------------------------------------------------------

 

pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. In any
such action, the Collateral Agent shall be entitled to the appointment of a
receiver without notice, to peaceably take possession of all or any portion of
the Collateral and to exercise such powers as the court shall confer upon the
receiver. Notwithstanding the foregoing, if an Event of Default shall occur and
be continuing, the Collateral Agent shall be entitled to apply, without notice
to any Grantor, any cash or cash items constituting Collateral in its possession
to payment of the Obligations in accordance with the provisions of Section 5.5
hereof.
 
(b) If an Event of Default shall occur and be continuing, the Collateral Agent
shall, in addition to exercising any and all rights and remedies afforded to it
hereunder, have all the rights and remedies of a secured party under all
applicable provisions of law, including but not limited to, the Code.
 
(c) Each Grantor agrees that notwithstanding anything to the contrary contained
in this Pledge Agreement, such Grantor shall remain liable under each contract
or other agreement giving rise to Accounts and General Intangibles and all other
contracts or agreements constituting part of the Collateral and the Collateral
Agent shall not have any obligation or liability in respect thereof.
 
(d) After the occurrence and during the continuance of an Event of Default, upon
the Collateral Agent’s request, but subject to the rights of any other secured
creditors having rights senior to those of the Secured Party, each Grantor shall
deliver to the Collateral Agent all original and other Documents evidencing and
relating to the sale and delivery of Inventory or Accounts, including but not
limited to, all original orders, invoices and shipping receipts. After the
occurrence and during the continuance of an Event of Default, each Grantor shall
also furnish to the Collateral Agent, promptly upon the request of the
Collateral Agent, such reports, reconciliations and aging balances regarding
Accounts as the Collateral Agent may request from time to time.
 
Section 5.5 Application of Proceeds. Unless the Collateral Agent otherwise
directs, the proceeds of any sale of Collateral pursuant to this Pledge
Agreement or otherwise, as well as any Collateral consisting of cash, shall be
applied after receipt by the Collateral Agent as follows, subject to the rights
of any other secured creditor having rights senior to those of the Secured
Party:
 
First, to the payment of all reasonable costs, fees and expenses of the
Collateral Agent and its agents, representatives and attorneys incurred in
connection with such sale or with the retaking, holding, handling, preparing for
sale (or other disposition) of the Collateral or otherwise in connection with
the Notes, this Pledge Agreement or any of the Obligations, including but not
limited to, the reasonable fees and expenses of the Collateral Agent’s agents
and attorneys’ and court costs (whether at trial, appellate or administrative
levels), if any, incurred by the Collateral Agent in so doing;
 
Second, to the payment of the outstanding principal balance and accrued interest
and fees on the Obligations in such order as the Collateral Agent may determine;
 

 
28

--------------------------------------------------------------------------------

 

Third, to pay all other amounts payable by the Grantors under the Notes, the
Transaction Documents and any other Obligations; and
 
Fourth, to the Grantors or to such other person as a court may direct.
 
Section 5.6 Authority of Collateral Agent.  The Collateral Agent shall have and
be entitled to exercise all such powers hereunder as are specifically delegated
to the Collateral Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Collateral Agent may execute any of its
duties hereunder by or through its agents or employees and shall be entitled to
retain counsel and to act in reliance upon the advice of such counsel concerning
all matters pertaining to its duties hereunder.
 
Section 5.7 Certain Waivers; the Grantor Not Discharged.  Each Grantor expressly
and irrevocably waives (to the extent permitted by applicable law) presentment,
demand of payment and protest of nonpayment in respect of its Obligations under
this Pledge Agreement.
 
Section 5.8 Transfer of Security Interest.  The Collateral Agent may transfer to
any other person all or any part of the liens and security interests granted
hereby, and all or any part of the Collateral which may be in the Collateral
Agent’s possession after the occurrence and during the continuance of an Event
of Default or to a successor Collateral Agent at any time. Upon such transfer,
the transferee shall be vested with all the rights and powers of the Collateral
Agent hereunder with respect to such of the Collateral as is so transferred,
but, with respect to any of the Collateral not so transferred, the Collateral
Agent shall retain all of its rights and powers (whether given to it in this
Pledge Agreement, or otherwise). The Collateral Agent may, at any time, assign
its rights as the Collateral Agent hereunder to any person, in the Collateral
Agent’s discretion, and upon notice to the Grantor, but without any requirement
for consent or approval by or from the Grantor, and any such assignment shall be
valid and binding upon the Grantor, as fully as it had expressly approved the
same.
 
 
ARTICLE VI
 
 
Miscellaneous
 
Section 6.1 Further Assurances. Each Grantor agrees, at its expense, to do such
further things, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request for the better
assuming and preserving of the security interests and the rights and remedies
created hereby, including but not limited to, the execution and delivery of such
additional conveyances, assignments, agreements and instruments, the payment of
any fees and taxes required in connection with the execution and delivery of
this Pledge Agreement, the granting of the security interests created hereby and
the execution, filing and recordation of any financing statements (including
fixture filings) or other documents as the Collateral Agent may deem reasonably
necessary for the perfection of the security interests granted hereunder. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note or other Instrument, such note or
Instrument shall be immediately pledged and delivered to the Collateral Agent,
duly endorsed in a manner reasonably satisfactory
 

 
29

--------------------------------------------------------------------------------

 

to the Collateral Agent, subject to the rights of any other secured creditors
having rights senior to the Collateral Agent. If at any time any Grantor shall
take and perfect a security interest in any property to secure payment and
performance of an Account included in the Collateral, such Grantor, upon the
request of the Collateral Agent, shall promptly assign such security interest to
the Collateral Agent, subject to the rights of any other secured creditors
having rights senior to the Secured Party. Each Grantor agrees to notify the
Collateral Agent in writing at least 30 days prior to any change (a) in its
corporate name, (b) in its jurisdiction of incorporation or organization, (c) in
the location of its chief executive office, (d) in its chief place of business,
or (e) in the office or offices where it keeps its records relating to the
Collateral. In addition to the foregoing, promptly following any change in the
information set forth in the most recent Perfection Certificate with respect to
any Grantor or the Collateral pledged by such Grantor, the applicable Grantor
shall deliver to the Collateral Agent a supplement to the Perfection Certificate
such that the information contained in the Perfection Certificate with respect
to such Grantor, as supplemented thereby will, be true, complete and
accurate.  Each Grantor agrees that, after the occurrence and during the
continuance of an Event of Default, it shall upon request of the Collateral
Agent, take any and all actions, to the extent permitted by applicable law, at
its own expense, to obtain the approval of any Governmental Entity for any
action or transaction contemplated by this Pledge Agreement which is then
required by law, and specifically, without limitation, upon request of the
Collateral Agent, to prepare, sign and file with any Governmental Entity such
Grantor’s portion of any application or applications for consent to the
assignment of licenses held by such Grantor, or for consent to the possession
and sale of any of the Collateral by or on behalf of the Collateral Agent or the
Secured Party. Each Grantor further agrees that it shall at all times, at its
own expense and cost, keep accurate and complete records with respect to the
Collateral, including but not limited to, a record of all payments and proceeds
received in connection therewith or as a result of the sale thereof and of all
credits granted, and agrees that the Collateral Agent or its representatives
shall have the right at any reasonable time and from time to time to call at
such Grantor’s place or places of business to inspect the Collateral and to
examine or cause to be examined all of the books, records, journals and other
data relating to the Collateral and to make extracts therefrom or copies thereof
as are reasonably requested.
 
Section 6.2 Effectiveness.  This Pledge Agreement shall take effect with respect
to each Grantor immediately upon execution by such Grantor.
 
Section 6.3 Indemnity; Reimbursement of the Collateral Agent; Deficiency.  In
connection with the Collateral, this Pledge Agreement and the administration and
enforcement or exercise of any right or remedy granted to the Collateral Agent
hereunder, each Grantor agrees, subject to the limitations set forth hereafter
(a) to indemnify, defend and hold harmless the Collateral Agent from and against
any and all claims, demands, losses, judgments and liabilities (including but
not limited to, liabilities for penalties) of whatever nature, relating thereto
or resulting therefrom, and (b) to reimburse the Collateral Agent for all
reasonable costs and expenses, including but not limited to, the reasonable fees
and disbursements of attorneys, relating thereto or resulting therefrom. The
foregoing indemnity agreement includes all reasonable costs incurred by the
Collateral Agent in connection with any litigation relating to the Collateral
whether or not the Collateral Agent shall be a party to such litigation,
including but not limited to, the reasonable fees and disbursements of attorneys
for the Collateral Agent, and any out-of-pocket costs incurred by the Collateral
Agent in appearing as a witness or in otherwise complying with legal process
served upon them. The obligations in this Section 6.3 do
 

 
30

--------------------------------------------------------------------------------

 

not apply to any claims for indemnity, defense, or reimbursement that arise from
the gross negligence or willful misconduct of the Collateral Agent. In no event
shall the Collateral Agent be liable, in the absence of gross negligence or
willful misconduct on its part or Collateral Agent’s breach of its obligations
hereunder, for any matter or thing in connection with this Pledge Agreement
other than to account for moneys actually received by it in accordance with the
terms hereof and each Grantor hereby releases the Collateral Agent from any and
all claims, causes of action and demands at any time arising out of or with
respect to this Pledge Agreement or the Collateral except for Collateral Agent’s
breach of its obligations hereunder. All indemnities contained in this
Section 6.3 and elsewhere in this Pledge Agreement shall survive the expiration
or earlier termination of this Pledge Agreement. After application of the
proceeds by the Collateral Agent pursuant to Section 5.5 hereof, the Grantors
shall remain liable to the Collateral Agent for any deficiency.
 
Section 6.4 Continuing Lien.  It is the intent of the parties hereto that
(a) this Pledge Agreement shall constitute a continuing agreement as to any and
all future, as well as existing transactions, between any Grantor and the
Collateral Agent under or in connection with the Notes or otherwise relating to
any other Obligation, and (b) the security interest provided for herein shall
attach to after-acquired as well as existing Collateral.
 
Section 6.5 Termination.  Upon payment, performance or other satisfaction in
full of the Notes and all other Obligations and all other amounts due in
connection therewith and termination of all commitments relating thereto, the
Collateral Agent shall reassign, redeliver and release (or cause to be so
reassigned, redelivered and released), without recourse upon or warranty by the
Collateral Agent, and at the sole expense of the Grantors, to the Grantors,
against receipt therefor, such of the Collateral (if any) as shall not have been
sold or otherwise applied by the Collateral Agent pursuant to the terms hereof
and not theretofore reassigned, redelivered and released to the Grantors,
together with appropriate instruments of reassignment and release.  Secured
Party and Collateral Agent hereby expressly agree that the Grantors may, from
time to time in the ordinary course of business, pledge Collateral such that it
becomes CIT Encumbered Collateral (and therefore no longer Collateral hereunder)
pursuant to the CIT Agreement or Clutterbuck Collateral (as defined in the
Intercreditor Agreement, dated on or about the date hereof, by and among the
Secured Party, the Borrower and the Clutterbuck Funds LLC), and that Secured
Party and Collateral Agent will execute such partial releases and other
documents as may be reasonably requested to evidence the release of such
Collateral or the subordination of the liens of Secured Party and Collateral
Agent, as applicable.
 
Section 6.6 Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (Eastern time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (Eastern
time) on any Trading Day, (c) the Trading Day following the date of deposit with
a nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
communications are:
 

 
31

--------------------------------------------------------------------------------

 



 
If to any Grantor:                                           to such Grantor,
 
c/o PhotoMedex, Inc.
 
147 Keystone Drive,
 
Montgomery, PA 18936
 
Attention:  President and Chief Executive Officer
 
Facsimile: (215) 619-3209
 
 
with a copy to:                                                      Morgan
Lewis & Bockius LLP
 
1701 Market Street
 
Philadelphia, PA 19103
 
Attention: Stephen M. Goodman
 
Facsimile: (215) 963-5001
 
 
 
If to Collateral Agent                                           Perseus
Partners VII, L.P.
 
and Secured Party:                                           c/o Perseus, L.L.C.
 
2099 Pennsylvania Ave., N.W., Suite 900
 
Washington, D.C. 20006-1813
 
Attention:  Teresa Y. Bernstein
 
Facsimile: (202) 463-6215
 
 
and to
 
 
Perseus Partners VII, L.P.
 
c/o Perseus L.L.C.
 
1325 Avenue of the Americas, 25th Floor
 
New York, NY 10019
 
Attention:  John M. Glazer
 
Facsimile: (212) 651-6399
 
 
with a copy to:                                                      Covington &
Burling LLP
 
The New York Times Building
 
620 Eighth Avenue
 
New York, NY 10018
 
Attention: Andrew W. Ment
 
Facsimile: (646) 441-9012
 
 
Section 6.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns.  No Grantor may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent.  The
Secured Party may assign its rights under this Agreement to any Person to whom
it assigns or transfers all or any portion of the Notes.
 
Section 6.8 APPLICABLE LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH
 

 
32

--------------------------------------------------------------------------------

 

THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE. EACH GRANTOR, THE SECURED PARTY AND THE COLLATERAL
AGENT HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY PURCHASER HEREUNDER,
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY ANY GRANTOR, THE SECURED PARTY OR THE COLLATERAL
AGENT, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH GRANTOR, THE SECURED PARTY AND THE COLLATERAL AGENT HEREBY WAIVE ALL RIGHTS
TO A TRIAL BY JURY.
 
Section 6.9 Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to the Purchase Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex I
hereto.
 
Section 6.10 Release of Subsidiary Grantor in Certain Circumstances.  Any
Grantor (other than the Borrower) shall be released from its obligations
hereunder and all Liens created hereunder in the Collateral owned by such
Grantor, shall be released, upon the consummation of any transaction permitted
by the Purchase Agreement and the Notes as a result of which such Grantor ceases
to be a Subsidiary of the Borrower.
 
Section 6.11 Amendments; Waivers.  No provision of this Pledge Agreement may be
waived or amended except in a written instrument signed by the Grantor to which
such provision relates, the Secured Party and the Collateral Agent.  No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.  The
rights and remedies of the Collateral Agent hereunder are cumulative and not
exclusive of any rights or remedies which it would otherwise have.  No notice to
or demand on any Grantor in any case shall entitle such Grantor to any other or
further notice or demand in similar or other circumstances.
 

 
33

--------------------------------------------------------------------------------

 

Section 6.12 Severability. If any provision of this Pledge Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Pledge Agreement shall not in any way
be affected or impaired thereby and the parties will attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Pledge
Agreement.
 
Section 6.13 Entire Agreement.  This Agreement, together with the Purchase
Agreement, the Notes, the Guaranty Agreement and the other Transaction
Documents, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
Section 6.14 Counterparts.  This Pledge Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
Section 6.15 Headings.  The headings of this Pledge Agreement are for
convenience of reference only, are not part of this Agreement and do not affect
its interpretation.
 
[Signature Page Follows]
 

 
34

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Pledge Agreement to be
duly executed as of the date first above written.
 
 
                         PhotoMedex, Inc.


 
By:
/s/ Christina L. Allgeier
   
Name:
Christina L. Allgeier
   
Title:
Chief Financial Officer
 

 
 
 
                         ProCyte Corporation
 

 
By:
/s/ Christina L. Allgeier
   
Name:
Christina L. Allgeier
   
Title:
Chief Financial Officer
 

 
 
 
                         Photo Therapeutics, Inc.
 

 
By:
/s/ Christina L. Allgeier
   
Name:
Christina L. Allgeier
   
Title:
Chief Financial Officer

 
 
 
                         SLT Technology, Inc.
 

 
By:
/s/ Christina L. Allgeier
   
Name:
Christina L. Allgeier
   
Title:
Chief Financial Officer

 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Acknowledged by Secured Party and Collateral Agent:
 
 
Perseus Partners VII, L.P., individually and in its capacity as Collateral
Agent,
 
  By:              Perseus Partners VII GP, L.P.,
 
its general partner
 
  By:              Perseus Partners VII GP, L.L.C.,
 
its general partner
 
 
 

 
By:
/s/ Teresa Y. Bernstein
   
Name:
Teresa Y. Bernstein
   
Title:
Secretary

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
